DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/1/20.
Claims 1-18 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/29/20 and 5/20/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner is invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for examining claim(s) 1-2 and 4-18 because these claim(s) are drawn to a functionality comprising unit which use a generic placeholder, “unit” coupled with functional language 

However, a review of the specification Fig. 4, Fig. 11, para [0039], [0081-0082] and [0164] shows corresponding structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Pub. No. 20180098086 A1), in view of Xiu (U.S. Pub. No. 20190166370 A1).

Regarding to claim 1 and 18:

1. Chuang teach an image processing apparatus comprising a reference direction (Chuang [0157] the weights and offset can be found by solving Eq. (4). In some cases,  of temporal direction prediction in image encoding processing for each block in the picture (Chuang [0155] the weights w.sub.0 and w.sub.1 can be based on the temporal distance of the reference picture being used to predict the current picture, based on whether the picture is becoming lighter or darker, or other characteristics) included in the luminance variation section. (Chuang [0155] the offset o can indicate the average luminance change by considering the two reference frames simultaneously. The weight w.sub.0 is multiplied by the prediction samples generated from the reference block 1404 (from List0), which are the samples in the template P0 shown in FIG. 14. The weight w.sub.1 is multiplied by the prediction samples generated from the reference block 1406 (from List1), which are the samples in the template P1 shown in FIG. 14)

Chuang do not explicitly teach a reference direction determination unit that adaptively selects, for a picture of an image included in a luminance variation section.

However Xiu teach a reference direction determination unit that adaptively selects, (Xiu [0045] intra coding tools can more accurately model different directional texture as well as smooth regions with gradually changing sample values. Moreover, additional efforts were also made during the design to avoid the introduction of artificial edges with potential blocking artifacts by doing adaptive smoothing of reference samples and the for a picture of an image included in a luminance variation section, (Xiu [0046] the prediction operations of all intra prediction modes in HEVC are defined on the TU basis to minimize the distance between predicted samples and reference samples used in prediction for improved efficiency of intra prediction. [0047] due to the number of possible intra prediction modes, HEVC considers five Most Probable Modes (MPMs) when coding luma intra prediction modes. Among the five MPMs, the first two are derived by detecting the intra prediction modes of the above and left neighboring blocks and the remaining three MPMs are defined as Planar, DC and vertical direction (26). Additionally, in cases where both above and left blocks have the same angular mode, two neighboring angular directions closest to that direction will also be included in the MPM list)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang, further incorporating Xiu in video/camera technology. One would be motivated to do so, to incorporate a reference direction determination unit that adaptively selects, for a picture of an image included in a luminance variation section. This functionality will improve efficiency.

Regarding to claim 2:

2. Chuang teach the image processing apparatus according to claim 1, wherein the reference direction determination unit adaptively selects the reference direction (Chuang [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously)) only for the picture of the image included in the luminance variation section for each block in the picture included in the luminance variation section. (Chuang [0155] the offset o can indicate the average luminance change by considering the two reference frames simultaneously. The weight w.sub.0 is multiplied by the prediction samples generated from the reference block 1404 (from List0), which are the samples in the template P0 shown in FIG. 14. The weight w.sub.1 is multiplied by the prediction samples generated from the reference block 1406 (from List1), which are the samples in the template P1 shown in FIG. 14)

Regarding to claim 17:

17. Chuang teach the image processing apparatus according to claim 1, wherein the reference direction determination unit (Chuang [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously)) detects a picture of an image included in the luminance variation section on a basis of imaging control information. (Chuang [0155] the offset o can indicate the average luminance change by considering the two reference frames simultaneously. The weight w.sub.0 is multiplied by the prediction samples generated from the reference block 1404 (from List0), which are the samples in the template P0 shown in FIG. 14. The weight w.sub.1 is multiplied by the prediction samples generated from the reference block 1406 (from List1), which are the samples in the template P1 shown in FIG. 14. [0145] when LIC is enabled, OBMC is also enabled for Bi-predictive motion compensation, which may lead to over-smoothing the boundary pixels of blocks.)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Pub. No. 20180098086 A1), in view of Xiu (U.S. Pub. No. 20190166370 A1), further in view Samy (U.S. Pub. No. 20150341083 A1).

Regarding to claim 3:

3. Chuang teach the image processing apparatus according to claim 2, Chuang do not explicitly teach wherein the luminance variation section includes a picture of an image corresponding to a scene change or flash.

However Samy teach wherein the luminance variation section includes a picture of an image corresponding to a scene change or flash. (Samy [0077] in a following step 602, the communication device 102 performs a division into image sequences. It is 

The motivation for combining Chuang and Xiu as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang, further incorporating Xiu and Samy in video/camera technology. One would be motivated to do so, to incorporate the luminance variation section includes a picture of an image corresponding to a scene change or flash. The functionality will improve efficiency.

Claims 4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Pub. No. 20180098086 A1), in view of Xiu (U.S. Pub. No. 20190166370 A1), further in view Sugimura (U.S. Pub. No. 20180005080 A1).

Regarding to claim 4:

4. Chuang teach the image processing apparatus according to claim 1, wherein the reference direction determination unit uniformly fixes the reference direction for a picture of an image (Chuang [0097] when only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. [0155] a higher weight can be applied to samples that have less illumination change. Fig. 12 [0157] the weights and offset can be 

Chuang do not explicitly teach a monotonous luminance variation section in the picture included in the monotonous luminance variation section.

However Sugimura teach a monotonous luminance variation section in the picture included in the monotonous luminance variation section. (Sugimura [0042] FIG. 1, the first feature area 11a appears flat and monotonous, whereas the second feature area 11b is not flat or monotonous, but contains high-contrast images. Accordingly, the pixel pairs in the first feature area 11a have little difference in luminance. In this situation, even a small variation in light source intensity or noise disturbance would affect the luminance difference of a pixel pairs. That is, the luminance difference may easily change from positive to negative or from negative to positive. The similarity between feature areas could be determined by comparing their respective local feature values calculated with the above sign-based method, but this approach does not always end up with successful results because of the possibility of undervaluing the similarity)

The motivation for combining Chuang and Xiu as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang, further 

Regarding to claim 8:

8. Chuang teach the image processing apparatus according to claim 4, wherein the reference direction determination unit is processing of either uniformly fixing in the picture or adaptively selecting for each block in the picture, for a picture of an image not included in the luminance variation section and the monotonous luminance variation section. (Chuang [0097] when only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. [0155] a higher weight can be applied to samples that have less illumination change. Fig. 12 [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional [uniformly fixes] LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously))

Regarding to claim 9:

9. Chuang teach the image processing apparatus according to claim 4, wherein the reference direction determination unit fixes a reference plane in any one of an LO direction, an L1 direction, or both of the LO direction and the L1 direction in a case where the reference direction is fixed uniformly in a screen. (Chuang [0097] when only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. [0155] a higher weight can be applied to samples that have less illumination change. Fig. 12 [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional [uniformly fixes] LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously))

Regarding to claim 10:

10. Chuang teach the image processing apparatus according to claim 9, wherein the reference direction determination unit selects the reference plane to be fixed on a basis of a temporal positional relationship. (Chuang [0155] the weights w.sub.0 and w.sub.1 can be based on the temporal distance of the reference picture being used to predict the current picture, based on whether the picture is becoming lighter or darker, or other characteristics)

Regarding to claim 11:

11. Chuang teach the image processing apparatus according to claim 10, wherein the reference direction determination unit selects a reference plane with a short reference distance. (Chuang [0155] a higher weight can be applied to samples that have less illumination change)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Pub. No. 20180098086 A1), in view of Xiu (U.S. Pub. No. 20190166370 A1), further in view Sugimura (U.S. Pub. No. 20180005080 A1) and Taubman (U.S. Pub. No. 20200021824 A1).

Regarding to claim 14:

14. Chuang teach the image processing apparatus according to claim 4, in a case where the reference direction is fixed uniformly in a picture of a screen. (Chuang [0097] when only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. [0155] a higher weight can be applied to samples that have less illumination change. Fig. 12 [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional [uniformly fixes] LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously))

Chuang do not explicitly teach wherein the reference direction determination unit determines the reference direction according to a characteristic of the image.

However Taubman teach wherein the reference direction determination unit determines the reference direction according to a characteristic of the image. (Taubman [0096] the upsampled frame interpolated using the occlusion-aware frame interpolation method of can have problems; the sudden transition from uni- to multi-directional prediction can lead to artificial boundaries in places where the illumination changes between the two reference frames. We observe that none of the displacement compensated reference frames f.sub.r j.fwdarw.t is expected to contain such a transition boundary in the texture data, which only arises once the displacement compensated frames are blended together. The method we propose therefore consists of limiting the frequency content at each location of f.sub.t to the one of the motion-compensated reference frames)

The motivation for combining Chuang, Xiu and Sugimura as set forth in claim 4 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang, further incorporating Xiu, Sugimura and Taubman in video/camera technology. One would be motivated to do so, to incorporate the reference direction determination unit determines the reference direction according to a characteristic of the image. The functionality will improve efficiency.

Regarding to claim 15:

15. Chuang teach the image processing apparatus according to claim 14, wherein the reference direction determination unit selects a direction of an image (Chuang [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously)) having a luminance characteristic closer to that of the image as the reference direction. (Chuang [0155] a higher weight can be applied to samples that have less illumination change)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (U.S. Pub. No. 20180098086 A1), in view of Xiu (U.S. Pub. No. 20190166370 A1), further in view Taubman (U.S. Pub. No. 20200021824 A1).

Regarding to claim 16:

16. Chuang teach the image processing apparatus according to claim 1, and adaptively selects the reference direction for each block in the detected area. (Chuang [0157] the weights and offset can be found by solving Eq. (4). In some cases, if the determinant of the least square solution (term a.Math.c−b.sup.2 in Eqs. (5)) is equal to zero, the unidirectional LIC can be used (using a single reference block at a time) instead of bi-directional LIC (using two reference blocks simultaneously))

wherein the reference direction determination unit detects an occlusion area using an image to be subjected to the encoding processing.

However Taubman teach wherein the reference direction determination unit detects an occlusion area using an image to be subjected to the encoding processing (Taubman [0096] the upsampled frame interpolated using the occlusion-aware frame interpolation method of can have problems; the sudden transition from uni- to multi-directional prediction can lead to artificial boundaries in places where the illumination changes between the two reference frames. We observe that none of the displacement compensated reference frames f.sub.r j.fwdarw.t is expected to contain such a transition boundary in the texture data, which only arises once the displacement compensated frames are blended together. The method we propose therefore consists of limiting the frequency content at each location of f.sub.t to the one of the motion-compensated reference frames)

The motivation for combining Chuang and Xiu as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chuang, further incorporating Xiu and Taubman in video/camera technology. One would be motivated to do so, to incorporate the reference direction determination unit detects an occlusion area using an image to be subjected to the encoding processing. The functionality will improve efficiency.

Allowable subject matter

Regarding to claim 5-7 and 12-13:

Claims 5-7 and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482